 



EXHIBIT 10.2

EXECUTION COPY

MASTER PROGRAM AGREEMENT

          This Master Program Agreement dated as of August 1, 2003 (this
“Agreement”) by and among CapitalSource Finance LLC, a Delaware limited
liability company (“CapitalSource”), Credit Suisse First Boston Mortgage
Capital, LLC, a Delaware limited liability company (“Repo Counterparty”), Credit
Suisse First Boston LLC, a Delaware limited liability company (“CSFB”), and
Column Financial, Inc., a Delaware corporation (“Column” and, collectively with
Repo Counterparty and CSFB, the “CSFB Parties”).

W I T N E S S E T H:

          WHEREAS, CapitalSource and Column intend to originate and/or purchase
mortgage loans secured by skilled nursing facilities (the “Loans”) and
subsequently securitize such Loans from time to time;

          WHEREAS, CapitalSource Funding II LLC (“CapitalSource Funding”) and
Repo Counterparty intend to enter into that certain Master Repurchase Agreement
dated August 1, 2003 (the “Repo Agreement”) pursuant to which CapitalSource
Funding will be able to finance the origination of certain of such Loans;

          WHEREAS, CapitalSource and the CSFB Parties wish to agree on the
criteria that will make Loans originated by CapitalSource eligible to be
financed under the Repo Agreement and subsequently securitized;

          WHEREAS, CapitalSource and the CSFB Parties wish to agree on the
criteria that will make Loans originated by Column eligible for CapitalSource to
purchase a subordinate participation interest and to be subsequently
securitized;

          WHEREAS, CapitalSource wishes to purchase certain securities issued in
connection with the securitization of such Loans; and

          WHEREAS, CapitalSource and the CSFB Parties wish to agree on certain
other terms of the intended future securitizations of certain of such Loans.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

          Section 1.01 Definitions. As used in this Agreement, the following
terms shall have the following meanings:

          “Accrued Interest Amount” shall mean, with respect to a Sub-pool
Securitization, the aggregate amount of interest assumed to accrue on each class
of securities assumed to be

 



--------------------------------------------------------------------------------



 



issued in such Sub-pool Securitization from the date on which interest is
assumed to begin accruing on such securities to the settlement date of the
Securitization for which the Sub-pool Securitization has been modeled.

          “Aggregate Securitization Proceeds” shall have the meaning given such
term in Section 4.04(b).

          “Applicant” shall have the meaning given such term in Section 2.02(b).

          “Appraisal” shall mean an appraisal of the subject property, which is
acceptable to the Reviewer of the subject Loan in its reasonable discretion, and
which is prepared (a) by an Approved Appraiser and (b) in accordance with all
applicable regulations issued pursuant to Title XI of the Financial Institution
Reform, Recovery, and Enforcement Act of 1989 and the requirements of the
Standards of Professional Appraisal Practice of the Appraisal Institute and the
Uniform Standards of Professional Appraisal Practice as adopted by the Appraisal
Foundation.

          “Appraised Value” means the value set forth in an Appraisal made in
connection with the origination or purchase of a Loan as the value of the
related Mortgaged Property.

          “Approved Appraiser” shall mean an appraiser listed on Schedule II or
otherwise approved by the Reviewer.

          “Approved Environmental Consultant” shall mean an environmental
consultant listed on Schedule III or otherwise approved by Column.

          “Approved Engineering Consultant” shall mean an engineering consultant
listed on Schedule IV or otherwise approved by Column.

          “Approved Loan” shall have the meaning given such term in
Section 2.02(a).

          “Assumed IO Rate” shall have the meaning given such term in Section
4.04(d).

          “Business Day” shall mean any day other than a Saturday, Sunday or a
day on which banking institutions in the City of New York, New York are
authorized or obligated by law, executive order or governmental decree to be
closed.

          “CapitalSource” shall have the meaning given in the first paragraph of
this Agreement.

          “CapitalSource Accrued Interest Amount” shall have the meaning given
such term in Section 4.04(d).

          “CapitalSource Excess Spread” shall have the meaning given such term
in Section 4.04(a).

          “CapitalSource Funding” shall have the meaning given such term in the
Recitals of this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



          “CapitalSource IO Percentage” shall have the meaning given such term
in Section 4.04(d).

          “CapitalSource Junior Class” shall have the meaning given such term in
Section 4.04 (d).

          “CapitalSource Junior Percentage” shall have the meaning given such
term in Section 4.04 (d).

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Column” shall have the meaning given such term in the first paragraph
of this Agreement.

          “CSFB Accrued Interest Amount” shall have the meaning given such term
in Section 4.04(d).

          “CSFB Fee” shall have the meaning given such term in Section 4.04(e).

          “CSFB IO” shall have the meaning given such term in Section 4.04(d).

          “CSFB IO Class” shall have the meaning given such term in
Section 4.04(a).

          “CSFB IO Percentage” shall have the meaning given such term in Section
4.04(d).

          “CSFB Junior Class” shall have the meaning given such term in Section
4.04(d).

          “CSFB Junior Percentage” shall have the meaning given such term in
Section 4.04 (d).

          “CSFB Parties” shall have the meaning given such term in the first
paragraph of this Agreement.

          “Depositor” shall have the meaning given such term in Section 4.02.

          “Eligibility Criteria” shall mean the criteria listed in Schedule I.

          “Engineering Report” shall mean an engineering/architectural review of
the subject property conducted by an Approved Engineering Consultant, which is
acceptable to the Reviewer of the subject Loan in its reasonable discretion, and
which will (a) consider, among other things, structural adequacy, special
hazards (e.g., sinkholes, earthquakes), soil conditions, foundation stability,
quality of physical maintenance, adequacy of site drainage, design defects that
may lead to unusual capital expenditures, adequacy of utilities, roof
structures, HVAC systems, fire and safety systems and overall evaluation of
construction quality and design and (b) summarize (i) the current condition of
the property, including any deferred maintenance, (ii) any immediate repairs
needed and the estimated cost and (iii) anticipated capital repairs and
improvements and the estimated cost.

- 3 -



--------------------------------------------------------------------------------



 



          “Environmental Report” shall mean an ASTM standard Phase I
Environmental Assessment prepared by an Approved Environmental Consultant, which
is acceptable to the Reviewer of the subject Loan in its reasonable discretion,
and which identifies historical and current “Recognized Environmental
Conditions” using the methodology recommended by ASTM specifically referred to
as Standard Practices of Environmental Assessments: Phase I Environmental Site
Assessment Process Designation: E 1527-00 (without exception therefrom) and
addresses the common risks associated with commercial real estate, including
(a) asbestos, (b) PCB, (c) radon, (d) pollution/chemical waste, (e) noise/odors,
(f) other latent chemical exposure, including lead, (g) HVAC systems and
(h) mold and, if recommended by such Phase I Environmental Assessment, a Phase
II Environmental Assessment with appropriate physical sample analysis to
establish the presence or absence of a hazardous element.

          “Event of Default” shall have the meaning given such term in the Repo
Agreement.

          “Excess Spread” shall have the meaning given such term in
Section 4.04(a).

          “Interim Servicing Agreement” shall have the meaning given such term
in Section 4.09(a).

          “Investment Grade Subordinate Securities” shall have the meaning given
such term in Section 4.03.

          “Junior Participation Interest” shall have the meaning given such term
in Section 3.01.

          “LIBOR” shall have the meaning given such term in the form documents
attached as Exhibit C.

          “Loan” shall have the meaning given such term in the Recitals.

          “Loan Summary” shall mean a summary substantially in the form attached
hereto as Exhibit A.

          “Loan-to-Value Ratio” shall mean, with respect to any Loan, the ratio
of the outstanding principal amount of the Loan as of the date on which such
Loan is submitted for approval under Section 2.02 to the Appraised Value of the
related Mortgaged Property, expressed as a percentage.

          “Moody’s” shall mean Moody’s Investors Service, Inc.

          “Mortgage” shall mean each mortgage, assignment of rents, security
agreement and fixture filing, or deed of trust, assignment of rents, security
agreement and fixture filing, deed to secure debt, assignment of rents, security
agreement and fixture filing, or similar instrument creating and evidencing a
lien on real property and other property and rights incidental thereto.

- 4 -



--------------------------------------------------------------------------------



 



          “Mortgage Note” shall mean the promissory note or other evidence of
the indebtedness of a Mortgagor secured by a Mortgage.

          “Mortgaged Property” shall mean the real property securing repayment
of the debt evidenced by a Mortgage Note.

          “Mortgagor” shall mean the obligor or obligors on a Mortgage Note,
including any person who has assumed or guaranteed the obligations of the
obligor thereunder.

          “Net WAC” shall have the meaning given such term in Section 4.04(a).

          “Participation Interests” shall have the meaning given such term in
Section 3.01.

          “Pipeline Registry” shall have the meaning given such term in Section
2.03.

          “Portfolio” means all Portfolio Mortgage Loans which are
cross-collateralized and/or cross-defaulted with each other.

          “Portfolio Mortgage Loan” means a Loan which is part of a portfolio of
cross-collateralized and/or cross-defaulted mortgage loans.

          “Prime Rate” shall have the meaning given such term in the form
documents attached as Exhibit C.

          “Related Proceeding” shall have the meaning given such term in Section
6.10.

          “REMIC” shall mean “real estate mortgage investment conduit” within
the meaning of Section 860D of the Code.

          “Reviewer” shall have the meaning given such term in Section 2.02(b).

          “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

          “SEC” shall mean the Securities and Exchange Commission, or any
successor thereto.

          “Securitization” shall have the meaning given such term in
Section 4.01.

          “Senior Participation Interest” shall have the meaning given such term
in Section 3.01.

          “Senior Participation Securitization” shall have the meaning given
such term in Section 4.01(b).

          “Structured Yield” shall have the meaning given such term in Section
4.04(d).

          “Subordinated Securities” shall have the meaning given such term in
Section 4.03.

- 5 -



--------------------------------------------------------------------------------



 



          “Sub-pool Securitization” shall have the meaning given such term in
Section 4.04(d).

          “Underwriting Guidelines” shall mean the underwriting guidelines
agreed to by CapitalSource and the CSFB parties, as amended from time to time
upon the mutual agreement of CapitalSource and the CSFB parties, a copy of which
is attached hereto as Exhibit B.

          Section 1.02 Interpretations.

          (a) All terms defined in this Agreement shall have the defined
meanings set forth in Section 1.01 when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined in such
certificate or document.

          (b) The words “including” and “include” shall be deemed to be followed
by the words “without limitation.” All references in this Agreement to
designated Articles, Sections, Schedules, Exhibits and other subdivisions are,
unless otherwise specified, to designated Articles, Sections, Schedules,
Exhibits and subdivisions of this Agreement. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provisions of this
Agreement. All words importing the singular number include the plural number and
vice versa; and all words importing the masculine gender include the feminine
gender.

          (c) Article, Section, Schedule and Exhibit headings used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be considered in interpreting, this Agreement.

          (d) Schedules and Exhibits to this Agreement shall be considered part
of this Agreement.

ARTICLE II

LOAN ELIGIBILITY AND APPROVAL

          Section 2.01 Eligibility Criteria. Unless otherwise agreed to in
writing in the sole discretion of Column (acting for itself and Repo
Counterparty), in order to be eligible to be financed in accordance with the
Repo Agreement, a Loan originated by CapitalSource must satisfy the Eligibility
Criteria listed on Schedule I. Subject to the immediately succeeding sentence
and unless otherwise agreed to in writing in the sole discretion of
CapitalSource (in the case of Loans originated or purchased by Column) or Column
(acting for itself and CSFB in the case of Loans originated or purchased by
CapitalSource), in order to be eligible to be included in a securitization
undertaken in accordance with Section 4.01, a Loan originated or purchased by
CapitalSource or Column must satisfy the Eligibility Criteria at the time of
origination and, unless otherwise mutually agreed by the parties hereto, at the
time of intended securitization.

- 6 -



--------------------------------------------------------------------------------



 



          Section 2.02 Procedure for Approval of Mortgage Loans.

          (a) CapitalSource acknowledges and agrees that it must obtain Column’s
approval of a Loan (which, if granted, shall be granted by Column on behalf of
Column and Repo Counterparty) in accordance with the procedures described in
Section 2.02(b)-(d) before such Loan may be financed under the Repo Agreement or
included in a securitization undertaken in accordance with Section 4.01. Column
acknowledges and agrees that it must obtain CapitalSource’s approval of a Loan
in accordance with the procedures described in Section 2.02(b)-(d) before
CapitalSource will be required to purchase a subordinate participation interest
therein pursuant to Section 3.01, and before such Loan can be included in a
securitization undertaken in accordance with Section 4.01. Each Loan that has
been approved in accordance with the procedures set forth in Section 2.02(b)-(d)
shall be an “Approved Loan.” Repo Counterparty agrees to finance under the Repo
Agreement each Approved Loan originated by CapitalSource; provided, that,
CapitalSource submit such Approved Loan for financing under the Repo Agreement
in accordance with the terms of the Repo Agreement within sixty (60) days of the
date on which such Approved Loan is approved as an Approved Loan hereunder. Each
Approved Loan originated or purchased by either CapitalSource or Column may be
included in a securitization undertaken in accordance with Section 4.01 if, at
the time of intended securitization, it satisfies the requirements of the
relevant rating agencies.

          (b) The party seeking approval of a Loan (“Applicant”) shall submit to
the party from whom approval is being sought (“Reviewer”) an application package
that shall include the following as each relates to such Loan:



       (i) financial statements with respect to the nursing facility for the
immediately preceding three years to the extent available and a full
underwriting of the related property accompanied by an agreed upon procedures
letter verifying such financial statements and underwriting;          (ii) name
of borrower and property manager and a description of experience;    
     (iii) a completed Loan Summary (i.e., a credit write-up);    
     (iv) term sheet, indicating primary loan terms (including a quote of an
interest rate spread to LIBOR or the Prime Rate);          (v) an Appraisal
dated no earlier than six months prior to submission of the application package;
         (vi) an Environmental Report;          (vii) an Engineering Report;    
     (viii) cost reports for the immediately preceding three years to the extent
available (including a medicare contract and, if applicable, a certificate of
need);          (ix) photographs showing principal interior and exterior aspects
of the Mortgaged Property including the main entrance and representative
resident rooms;

- 7 -



--------------------------------------------------------------------------------



 





       (x) maps showing the location of the city in which the Mortgaged Property
is located and of the Mortgaged Property within such city;



       (xi) the draft Note (marked to show changes from the form document
attached as part of Exhibit C);          (xii) the draft mortgage (marked to
show changes from the form document attached as part of Exhibit C);    
     (xiii) the draft cash management agreement (marked to show changes from the
form document attached as part of Exhibit C);          (xiv) draft guaranties
and indemnities (marked to show changes from the form documents attached as part
of Exhibit C);          (xv) any post-closing obligation letters, to the extent
available at such time; and          (xvi) any draft receivables agreements,
which shall include the amount of the related receivable line.

          (c) Reviewer shall, in writing, approve or reject the proposed Loan
within seven (7) Business Days after receipt of all items listed in
Section 2.02(b) above. Should any such items be materially modified or amended
after being submitted to Reviewer, Applicant shall resubmit such modified or
amended items to Reviewer for approval in accordance with this Section 2.02.
Notwithstanding anything contained herein to the contrary and regardless of
whether the proposed Loan meets the Eligibility Criteria, a Reviewer may reject
any proposed Loan in its absolute discretion.

          (d) In connection with the process provided for in this Section 2.02,
Applicant agrees, with respect to each Loan submitted by it for approval, to
investigate completely and thoroughly every underwriting and legal matter in
accordance with the Underwriting Guidelines, and, with respect to matters not
addressed by the Underwriting Guidelines, to use such origination and
underwriting practices as a reasonably prudent lender would use in underwriting
and originating Loans comparable to the subject mortgage loans and exercising a
standard of care customary in the commercial mortgage lending industry. In
addition, Applicant agrees to use the form documents attached as Exhibit C in
originating the Loans submitted for approval hereunder and to only make those
changes to such forms as are reasonably necessary.

          (e) Loans may be submitted by CapitalSource for approval hereunder
only so long as (i) CapitalSource is entitled to submit Loans for financing
under the Repo Agreement and (ii) no Event of Default has occurred and is
continuing.

          Section 2.03 Registration of Loans. CSFB and CapitalSource agree to
utilize CSFB’s loan registry (located at www2.columnfinancial.com/pipeline/)
(the “Pipeline Registry”).

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE III

PURCHASE OF PARTICIPATION INTERESTS

          Section 3.01 Participation Interests. CapitalSource agrees to purchase
from Column a 20% subordinate, first-loss participation interest (a “Junior
Participation Interest”) in any Approved Loan originated by Column. Column will
initially retain an 80% senior participation interest in such loans (a “Senior
Participation Interest” and, together with the Junior Participation Interest,
the “Participation Interests”). CapitalSource shall purchase each Junior
Participation Interest at a price equal to par, and such Junior Participation
Interest will accrue interest in an amount equal to the lesser of (i) a portion
of the mortgage interest accruals on the Approved Loan such that CapitalSource
receives a 20% annualized yield on such Junior Participation Interest, or
(ii) 100% of the mortgage interest accruals on such Approved Loan.

          Section 3.02 Participation Agreement. The Participation Interests in
each Approved Loan will be governed by the terms of a participation agreement
between Column and CapitalSource (each, a “Participation Agreement”)
substantially in the form attached hereto as Exhibit D.

ARTICLE IV

SECURITIZATION OF APPROVED LOANS

          Section 4.01 Timing of Securitizations.

          (a) At such time as the parties mutually agree, CapitalSource and CSFB
shall arrange for the securitization of any or all existing Approved Loans (each
such securitization, a “Securitization”). The decision of the parties to
commence a Securitization shall be binding on such parties, unless (i) either
party notifies the other party of its decision to withdraw from the
Securitization within two Business Days after receipt of preliminary
subordination levels from the relevant rating agencies or (ii) the actual final
subordination levels required by the relevant rating agencies to support
investment-grade securities (i.e., the principal balance of all securities rated
below “BBB-”) exceeds the preliminary subordination levels indicated by the
rating agencies with respect to such securities by more than 2% of the aggregate
principal balance of the Approved Loans to be included in such proposed
securitization.

          (b) In the event that CapitalSource and CSFB cannot mutually agree to
arrange for the securitization of the Approved Loans, CSFB may elect to
securitize its Senior Participation Interests at any time in its sole discretion
(each such securitization of the Senior Participation Interests, a “Senior
Participation Securitization”). CSFB shall ensure that any servicing agreement
prepared in connection with any Senior Participation Securitization is not
inconsistent with any related Participation Agreement.

          Section 4.02 General Structure of Securitization. CSFB shall cause its
affiliate, Credit Suisse First Boston Mortgage Securities Corp. (the
“Depositor”), to act as depositor of each Securitization. With respect to each
Securitization, CapitalSource will sell the Approved Loans that it originated,
and each of CapitalSource and Column will sell its respective

- 9 -



--------------------------------------------------------------------------------



 



Participation Interest in the Approved Loan originated by Column, to the
Depositor pursuant to a mortgage loan purchase and sale agreement in form and
substance customary for similar transactions and acceptable to the relevant
rating agencies. Following the purchase by the Depositor of both Participation
Interests with respect to any Loan, the Participation Agreement with respect to
such Loan shall be terminated. The Depositor shall have control over the
structure of the Securitization and shall manage the Securitization process
(including the selection of rating agencies and hiring of service providers
(including, without limitation, the lead counsel, accountants, financial printer
and trustee) in connection therewith), subject to the requirements of this
Article IV. Notwithstanding the foregoing, CapitalSource shall have the right to
disapprove any major decision of the Depositor with respect to a Securitization
to the extent that CapitalSource reasonably disagrees with such decision;
provided that all decisions with respect to a Securitization undertaken pursuant
to Section 4.01(b) shall be made by the Depositor in its sole and absolute
discretion. With respect to each Securitization, each of CapitalSource and
Column agree to provide any additional documents related to the origination of
the subject mortgage loans as required by the relevant rating agencies.

          Section 4.03 Purchase of Securities. With respect to each
Securitization, CapitalSource agrees to purchase at closing (or, in the sole
discretion of CSFB, within two weeks thereof) the Subordinated Securities.
Notwithstanding the foregoing, CapitalSource shall have no obligation to
purchase any Subordinated Securities in connection with a Senior Participation
Securitization. “Subordinated Securities” shall mean, with respect to a
Securitization, the greater of (i) all of the securities issued in such
Securitization with a rating by at least one rating agency below “BBB-” or the
equivalent, or (ii) the most subordinated securities issued in such
Securitization having an aggregate principal amount equal to 20% of the
aggregate principal balance of all of the securities issued in such
Securitization (the portion of such Subordinated Securities having a rating of
at least “BBB-” or the equivalent being referred to herein as the “Investment
Grade Subordinate Securities”). CapitalSource shall pay a purchase price to the
Depositor for the Subordinated Securities equal to 100% of the principal balance
thereof plus accrued interest (which purchase price shall be a portion of the
aggregate Securitization proceeds to be divided pursuant to Section 4.04). In
connection with each such purchase of securities, CapitalSource shall make
representations and warranties that are customary for the purchaser of
securities to make in similar transactions.

          Section 4.04 Division of Securitization Proceeds; Excess Spread.

          (a) Each Securitization shall be in a multi-class, senior/subordinated
trust structure. The interest rates on the various classes of investment grade
securities shall be set so as to achieve the maximum aggregate sales prices for
such classes. The classes of Subordinated Securities shall accrue interest at a
rate equal to the sum of (i) the weighted average of the interest rates on the
Approved Loans included in the Securitization (calculated on the basis of a
360-day year of twelve 30-day months), net of trustee and servicing fees (the
“Net WAC”) and (ii) the portion of the Excess Spread allocable to CapitalSource
pursuant to the succeeding sentence and Sections 4.04(c) and (d) below. Interest
accruing at a rate equal to the excess of the Net WAC over the weighted average
of the interest rates on the classes of securities other than the Subordinated
Securities on a notional balance equal to the aggregate principal balance of
such classes (calculated on the basis of a 360-day year of twelve 30-day months)
(“Excess Spread”) shall be divided between CapitalSource (as increased interest
on the Subordinated

- 10 -



--------------------------------------------------------------------------------



 



Securities) (the “CapitalSource Excess Spread”) and a class of interest-only
securities to be purchased by CSFB ( the “CSFB IO Class”).

          (b) With respect to each Securitization, the actual proceeds of the
sale of all classes of securities other than the CSFB IO Class and the
Subordinated Securities (with the proceeds of the sale of the Subordinated
Securities being assumed for purposes of this Section 4.04(b) to be par) and the
assumed proceeds of the sale of the Subordinated Securities (collectively for
each Securitization, the “Aggregate Securitization Proceeds”), exclusive of
accrued interest collected shall be allocated pro rata in accordance with the
principal balance of Loans and Participation Interests contributed to the
Securitization by Column on the one hand and CapitalSource on the other. Accrued
interest collected from the sale of all certificates in connection with a
Securitization, including the CSFB IO and Excess Spread allocated to
CapitalSource in Section 4.04(c), shall be allocated pro rata based on the CSFB
Accrued Interest Amount and the CapitalSource Accrued Interest Amount. Aggregate
Securitization Proceeds allocated to CapitalSource will be applied first in
reduction of the assumed purchase price of the Subordinated Securities before
any actual proceeds are distributed to CapitalSource.

          (c) With respect to each Securitization, CapitalSource shall be
entitled to the CapitalSource IO Percentage (as defined below) of the Excess
Spread (by notional balance). CapitalSource will further be entitled to the
portion, if any, of the CSFB IO Percentage (as defined below) of the Excess
Spread (by notional balance) which, when added to the interest accruing on the
CSFB Junior Certificates (as defined below) at the pass-through rate thereof,
will give CapitalSource the lesser of (i) (A) a coupon on the aggregate
principal amount of the portion of the CSFB Junior Certificates constituting
Investment Grade Subordinate Securities (but such portion not to exceed 5% of
the aggregate principal balance of all the securities issued in such
Securitization), of 10%, (calculated on the basis of a 360-day year of twelve
30-day months), plus (B) a coupon on the aggregate principal amount of the
remaining portion of the CSFB Junior Certificates, of 17%, (calculated on the
basis of a 360-day year of twelve 30-day months); or (ii) 100% of the CSFB IO
Percentage of the Excess Spread. Any remaining portion of the CSFB IO Percentage
of the Excess Spread that CapitalSource is not entitled to pursuant to the
preceding sentence will be divided 60% to CSFB and 40% to CapitalSource.

          (d) In order to calculate the CSFB IO Percentage, the CapitalSource IO
Percentage, the CSFB Junior Percentage, the CapitalSource Junior Percentage, the
CSFB Accrued Interest Amount and the CapitalSource Accrued Interest Amount with
respect to any Securitization, CSFB shall model each Securitization as two
separate securitizations (“Sub-pool Securitizations”), with one such Sub-pool
Securitization including all Loans contributed by CapitalSource and the other
such Sub-pool Securitization including all Loans contributed by Column
(including both Senior Participation Interests and Junior Participation
Interests with respect to such Loans), but otherwise having identical class
structures and pass-through rates (other than (i) the pass-through rates of the
interest only classes, which will be derived from the Net WAC of the related
Loans and the pass-through rates of the other classes (such interest only
coupons, the “Assumed IO Rates”), (ii) class sizes, which will be based upon the
sub-pool subordination levels supplied by the rating agencies rating such
Securitization, and (iii) the pass-through rates of the junior classes, which
will be equal to the Net WAC of the related Loans and (iv) Accrued Interest
Amounts). With respect to a Securitization, (i) the assumed interest only class
from the related Sub-pool Securitization assumed to include the CapitalSource
Loans is

- 11 -



--------------------------------------------------------------------------------



 



referred to as the “CapitalSource IO” and the assumed interest only class from
the related Sub-pool Securitization assumed to include the Column Loans is
referred to as the “CSFB IO,” and (ii) the Accrued Interest Amount from the
related Sub-pool Securitization assumed to include the Capital Source Loans is
referred to as the “CapitalSource Accrued Interest Amount” and the Accrued
Interest Amount from the related Sub-pool Securitization assumed to include the
Column Loans is referred to as the “CSFB Accrued Interest Amount.” The
“CapitalSource IO Percentage” for each Securitization will be equal to a
fraction, expressed as a percentage, (X) the numerator of which is product of
the initial pass-through rate of the related CapitalSource IO and the initial
notional amount thereof, and (Y) the denominator of which is the sum of the
amount calculated in clause (X) and the product of the initial pass-through rate
of the related CSFB IO and the initial notional amount thereof. The “CSFB IO
Percentage” for each Securitization will be equal to 100% minus the related
CapitalSource IO Percentage. With respect to a Securitization, the assumed
Subordinated Securities from the related Sub-pool Securitization (i.e., the most
subordinate 20% or, if greater, the non-investment grade classes) assumed to
include the CapitalSource Loans is referred to as the “CapitalSource Junior
Class” and the assumed Subordinated Securities from the related Sub-pool
Securitization (i.e., the most subordinate 20% or, if greater, the
non-investment grade classes) assumed to include the Column Loans is referred to
as the “CSFB Junior Class.” The “CapitalSource Junior Percentage” for each
Securitization will be equal to a fraction, expressed as a percentage, (X) the
numerator of which is the principal balance of the CapitalSource Junior Class,
and (Y) the denominator of which is the aggregate principal balance of the
CapitalSource Junior Class and the CSFB Junior Class. The “CSFB Junior
Percentage” for each Securitization will be equal to 100% minus the related
CapitalSource Junior Percentage. The “CSFB Junior Certificates” for any
Securitization will be a portion of the Subordinated Securities issued in such
Securitization equal to the product of the CSFB Junior Percentage and the
aggregate principal balance of the Subordinated Securities.

          (e) In the event that, with respect to any Securitization, either
(i) par execution is not achieved with respect to any class of certificates
(other than the Subordinated Securities or the CSFB IO Class) or (ii) the
projected performance of the related CapitalSource IO and the related CSFB IO
(calculated using consistent CPR assumptions and other standard assumptions for
CMBS modeling) differ materially from each other (due to variations in lock-out
period or principal payment characteristics of the related Loans), then the
parties shall agree on appropriate variations to the above-described
methodologies for division of Securitization proceeds and Excess Spread.

          (f) In addition, if the Approved Loans sold by Column or CapitalSource
with respect to any Securitization include loans that accrue interest at a
variable rate that is tied to LIBOR but that, pursuant to the related loan
documents, never falls below a certain minimum rate (such minimum rate, the
“LIBOR Floor”), then the securities issued by such Securitization shall include
a class (or, if such Loans are sold by both Column and CapitalSource into a
particular Securitization, two classes) of interest-only certificates (such
class or classes, the “LIBOR Floor Certificates”) which shall represent the
right to receive, with respect to such Approved Loans, the excess, if any, of
the LIBOR Floor over LIBOR. CapitalSource shall be entitled to the LIBOR Floor
Certificates relating to its Approved Loans. The LIBOR Floor Certificates
relating to the Approved Loans contributed by CSFB will be divided 60% to CSFB
and 40% to CapitalSource.

- 12 -



--------------------------------------------------------------------------------



 



          Section 4.05 Source of Loans for Securitizations. Unless agreed to by
CapitalSource, Column and CSFB (each in its sole discretion), no Loans other
than Approved Loans may be included in any Securitization.

          Section 4.06 Manager of Securitizations. CSFB shall be the sole lead
manager and sole book runner on any securitization of Approved Loans that are
financed under the Repo Agreement.

          Section 4.07 Manager’s Fee. CapitalSource will pay CSFB a fee, as
structurer and placement agent/underwriter for each Securitization, of 1.00% of
the total principal balance of all the securities created pursuant to such
Securitization (the “CSFB Fee”). The CSFB Fee with respect to a Securitization
shall be payable on the closing date of such Securitization.

          Section 4.08 Origination and Exit Fees. CapitalSource shall be
entitled to receive all origination fees and exit fees with respect to Approved
Loans originated by CapitalSource and included in a Securitization. CSFB shall
be entitled to receive all origination fees with respect to Approved Loans
originated by Column and included in a Securitization. CapitalSource shall be
entitled to receive all exit fees with respect to Approved Loans originated by
Column and included in a Securitization; provided, however, that CapitalSource
shall not receive any such exit fees in connection with a Senior Participation
Securitization or in the event that it does not purchase the Subordinated
Securities as required by Section 4.03.

          Section 4.09 Servicing.

          (a) After the origination but prior to the securitization of the Loans
originated by Column, ORIX Capital Markets LLC or such other servicer that is
reasonably acceptable to the parties to this Agreement will act as servicer and
CapitalSource will act as special servicer. After the origination but prior to
the securitization of the Loans originated by CapitalSource, ORIX Capital
Markets LLC or such other servicer that is reasonably acceptable to the parties
to this Agreement will act as servicer and CapitalSource will act as primary
servicer and special servicer. In each case, the servicing arrangement shall be
documented in a separate interim servicing agreement (each, an “Interim
Servicing Agreement”) which shall be in form and substance reasonably acceptable
to the parties hereto. Upon the consummation of a Securitization or a Senior
Participation Securitization, the Interim Servicing Agreement will terminate
with respect to any Approved Loans or Senior Participation Interests securitized
therein and no compensation shall be due to CapitalSource in connection with
such termination.

          (b) The Depositor shall choose the servicer for each Securitization or
Senior Participation Securitization; provided, that, the servicer of the
Approved Loans that are securitized must be on S&P’s approved list of servicers
rated at least CMS3 by Fitch and acceptable to Moody’s. CapitalSource shall
choose the special servicer for each Securitization; provided, that, the special
servicer of the Approved Loans that are securitized must be on S&P’s approved
list of special servicers and must be acting as special servicer in one or more
commercial mortgage loan securitizations that was rated by Moody’s and Fitch in
the prior six (6) months and Moody’s or Fitch, as applicable, has not downgraded
or withdrawn the then-current rating on any class of commercial mortgage
securities or placed any class of commercial mortgage securities on watch citing
the continuation of such special servicer as special servicer

- 13 -



--------------------------------------------------------------------------------



 



of such commercial mortgage securities; provided, further, that CapitalSource
shall not be entitled to choose the Special Servicer in connection with a Senior
Participation Securitization or in the event that it does not purchase the
Subordinated Securities as required by Section 4.03.

          (c) CSFB agrees to reasonably cooperate with CapitalSource in
CapitalSource’s efforts to obtain the necessary approvals and ratings to enable
CapitalSource or an affiliate to act as servicer and special servicer of the
Securitizations.



       (i) If, prior to a Securitization, CapitalSource receives all such
approvals and ratings, CSFB and CapitalSource agree that CapitalSource shall be
retained as the servicer and/or special servicer for such Securitization and
shall be compensated therefor at an annual rate consistent with then-market
standards; provided, however, that CapitalSource shall not be retained as the
servicer and/or special servicer in connection with a Senior Participation
Securitization or in the event that it does not purchase the Subordinated
Securities as required by Section 4.03. CapitalSource agrees to pay all expenses
related to the process of obtaining the necessary approvals and ratings to
enable it to act as servicer and special servicer of the Securitizations.



       (ii) If, prior to a Securitization, CapitalSource fails to receive all
such approvals and ratings, CSFB and CapitalSource agree that any servicer or
special servicer retained for such Securitization shall agree to retain
CapitalSource as sub-servicer or sub-special servicer, as applicable.

          Section 4.10 Expenses. Each of CSFB and CapitalSource agrees to pay
(or cause to be paid) its pro rata share of the following expenses with respect
to each Securitization based on the proportion that the principal amount of the
Approved Loans that Column (in the case of CSFB) and CapitalSource contributes
to such Securitization bears to the total aggregate principal amount of the
Approved Loans included in such Securitization: (a) the reasonable fees,
disbursements and expenses of counsel to the CSFB Parties and counsel to
CapitalSource in connection with the issuance of the securities in such
Securitization and all other reasonable expenses in connection with the
preparation of the related offering document and closing documents (including
any compilations thereof) and any other documents in connection with the
offering, purchase, sale and delivery of such securities; (b) the reasonable
fees of accountants in connection with the issuance of such securities; (c) all
expenses in connection with the qualification of such securities, if any, for
offering and sale under state securities laws, including the fees and
disbursements of counsel in connection with such qualification and in connection
with Blue Sky and legal investment surveys; (d) the fees charged by the rating
agency or agencies for rating the securities or the Approved Loans proposed to
be included in such Securitization which ratings have been solicited by any CSFB
Party; (e) if CapitalSource is not the servicer or special servicer for such
Securitization, the reasonable up front fees and expenses of the servicer and/or
special servicer and the reasonable fees and disbursements of counsel for the
servicer and/or special servicer in connection with the preparation and review
of the transaction documents; (f) the reasonable up front fees and expenses of
any trustee and the reasonable fees and disbursements of its counsel in
connection with the preparation and review of the transaction documents; (g) the
fees of the financial printer with respect to such Securitization; (h) any cost
incurred in connection with the designation of such securities for trading on
PORTAL; and (i) any additional fees or costs incurred by any CSFB Party in

- 14 -



--------------------------------------------------------------------------------



 



connection with the purchase, sale and transfer of the Approved Loans to be
included in such Securitization. It is understood, however, that except as
provided in this Section 4.10 and in accordance with Section 4.11, each CSFB
Party and CapitalSource will pay all of its own costs and expenses with respect
to each Securitization; provided, however, that CapitalSource will pay all of
the reasonable loan due diligence expenses incurred by CSFB, including the
reasonable fees of counsel to any CSFB Party, in connection with the on-going
review of Approved Loans proposed to be included in such Securitization that
have not been originated by CSFB or an affiliate. CapitalSource agrees to pay
50% of all of the reasonable costs and expenses of CSFB, Repo Counterparty and
Column (including legal fees and expenses) in connection with the transactions
contemplated by this Agreement and the Repo Agreement (other than the
Securitizations).

          Section 4.11 Indemnification. With respect to each Securitization,
CapitalSource will indemnify the Depositor, CSFB and any co-underwriters against
losses, claims, damages or liabilities to which any such party may become
subject in connection with (i) misstatements or omissions from related
disclosure documents concerning the Approved Loans contributed by CapitalSource
to such Securitization, (ii) CapitalSource or (iii) any other information
provided by CapitalSource for inclusion in such disclosure documents, such
indemnity to be in a form that is customary in similar transactions.

          Section 4.12 Representations and Warranties with Respect to the
Approved Loans. As of the closing date of each Securitization, CapitalSource
shall make the representations and warranties concerning the mortgage loans
being sold by it to the Depositor substantially in the form set forth on
Schedule 1 to the Repo Agreement (subject to any necessary exceptions, which
must be approved in writing by CSFB), with any changes or additions to such
representations and warranties as the relevant rating agencies or investors may
require. As of the closing date of each Securitization, Column shall make the
representations and warranties concerning the loans being sold by it to the
Depositor substantially in the form set forth on Schedule 1 to the Repo
Agreement (subject to any necessary exceptions, which must be approved in
writing by CSFB), with any changes or additions to such representations and
warranties as the relevant rating agencies or investors may require.

          Section 4.13 Refinancing of Approved Loans. CSFB acknowledges that by
the terms of the transaction documents underlying Approved Loans originated by
CapitalSource, CapitalSource may have the right of first refusal to refinance
such Approved Loans. CapitalSource acknowledges that by the terms of the
transaction documents underlying Approved Loans originated by Column, Column may
have the right of first refusal to refinance such Approved Loans.

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE V

REPRESENTATIONS AND WARRANTIES

          Section 5.01 Representations and Warranties of CapitalSource.
CapitalSource represents and warrants to each of the CSFB Parties that:

          (a) this Agreement has been duly authorized, executed and delivered by
CapitalSource and constitutes the legal, valid and binding obligation of
CapitalSource, enforceable against CapitalSource in accordance with its terms
under New York law, except as such enforcement may be affected by bankruptcy, by
other insolvency laws or by general principles of equity;

          (b) no consent, approval, authorization or order of any New York or
federal governmental agency or body or any New York or federal court is required
for the consummation by CapitalSource of the transactions contemplated by the
terms of this Agreement, except such consents, approvals, authorizations,
filings and notices that have already been made or obtained;

          (c) the consummation by CapitalSource of any of the transactions
contemplated by the terms of this Agreement do not conflict with or result in a
breach or violation of any material term or provision of, or constitute a
default under, the certificate of incorporation or bylaws of CapitalSource, or
any indenture or other agreement or instrument to which CapitalSource is a party
or by which it is bound, or any New York or federal statute or regulation
applicable to CapitalSource or any order of any New York or federal court,
regulatory body, administrative agency or governmental body having jurisdiction
over CapitalSource;

          (d) CapitalSource is a limited liability company created, organized,
existing and in good standing under the laws of Delaware and has the corporate
power to engage in the transactions contemplated by this Agreement; and

          (e) there is no investigation, action, litigation or administrative
proceeding of or before any court, tribunal or governmental body currently
pending or, to the knowledge of CapitalSource, threatened against CapitalSource
(i) that would be likely to affect materially and adversely the validity or
enforceability of this Agreement, or (ii) that could reasonably be expected to
result in any material adverse change in the business, operations, financial
conditions, properties or assets of CapitalSource or the ability of
CapitalSource to carry on its business substantially as it is now conducted.

          Section 5.02 Representations and Warranties of the CSFB Parties. Each
of the CSFB Parties represents and warrants to each other party hereto with
respect to itself that:

          (a) this Agreement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms under New York law;

          (b) no consent, approval, authorization or order of any New York or
federal governmental agency or body or any New York or federal court is required
for the

- 16 -



--------------------------------------------------------------------------------



 



consummation by it of the transactions contemplated by the terms of this
Agreement, except such consents, approvals, authorizations, filings and notices
that have already been made or obtained;

          (c) the consummation by it of any of the transactions contemplated by
the terms of this Agreement do not conflict with or result in a breach or
violation of any material term or provision of, or constitute a default under,
its certificate of incorporation or bylaws, or any indenture or other agreement
or instrument to which it is a party or by which it is bound, or any New York or
federal statute or regulation applicable to it or any order of any New York or
federal court, regulatory body, administrative agency or governmental body
having jurisdiction over it;

          (d) it is a limited liability company created, organized, existing and
in good standing under the laws of the State of Delaware and has the corporate
power to engage in the transactions contemplated by this Agreement; and

          (e) there is no investigation, action, litigation or administrative
proceeding of or before any court, tribunal or governmental body currently
pending or, to its knowledge, threatened against it (i) that would be likely to
affect materially and adversely the validity or enforceability of this
Agreement, or (ii) that could reasonably be expected to result in any material
adverse change in its business, operations, financial conditions, properties or
assets or its ability to carry on its business substantially as it is now
conducted.

ARTICLE VI

MISCELLANEOUS

          Section 6.01 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement.

          Section 6.02 Notices. All communications hereunder will be in writing
and effective only on receipt, and, if sent to CapitalSource, will be mailed,
delivered or telecopied and confirmed to it at 4445 Willard Avenue, 12th Floor,
Chevy Chase, Maryland 20815, Attention: Steven A. Museles, Fax: 301/841-2340,
with a copy to Lee E. Berner, Esq., Hogan & Hartston, L.L.P., 8300 Greensboro
Drive, Suite 1100, McLean, Virginia 22012, Facsimile: 703-610-6200; or, if sent
to CSFB, Repo Counterparty or Column will be mailed, delivered or telecopied and
confirmed to it at 11 Madison Avenue, New York, New York 10010, Attention:
Edmund Taylor, Facsimile: 212-325-8162, with a copy to Pamela McCormack,
Facsimile: 917-326-7805.

          Section 6.03 Binding Effect. This Agreement shall become effective
when it shall have been executed and delivered by or on behalf of each of the
parties hereto and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns (and no other
person will have any right or obligation hereunder), except that no party shall
have the right to assign any of its rights, interests or obligations hereunder
or

- 17 -



--------------------------------------------------------------------------------



 



any right, interest or obligation herein without the prior written consent of
the other parties hereto. Any assignment in violation of this Section 6.03 shall
be void ab initio.

          Section 6.04 Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall for all purposes be deemed to be an
original and all of which shall together constitute but one and the same
instrument.

          Section 6.05 Amendments. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the parties hereto.

          Section 6.06 No Waiver. No failure on the part of any party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. Each waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

          Section 6.07 Severability. In case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

          Section 6.08 Jurisdiction; Consent to Service of Process. To the
fullest extent permitted by applicable law, each of the parties hereto
(a) hereby irrevocably and unconditionally submits, for itself and its property,
to the nonexclusive jurisdiction of any New York State court or federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement (a “Related Proceeding”), or for recognition or enforcement of any
judgment and (b) agrees that a final judgment in any such Related Proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that a party may otherwise have to bring any Related Proceeding
against any other party or its respective properties in the courts of any
jurisdiction.

          Section 6.09 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE SUBJECT MORTGAGE LOANS OR THE ACTIONS OF THE
PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

          Section 6.10 GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE

- 18 -



--------------------------------------------------------------------------------



 



STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE PROVISIONS THEREOF CONCERNING
CONFLICT OF LAWS.

- 19 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

              CAPITALSOURCE FINANCE LLC               By:            

--------------------------------------------------------------------------------

        Name:         Title:               CREDIT SUISSE FIRST BOSTON LLC      
        By:            

--------------------------------------------------------------------------------

        Name:         Title:               CREDIT SUISSE FIRST BOSTON
      MORTGAGE CAPITAL LLC               By:            

--------------------------------------------------------------------------------

        Name:         Title:               COLUMN FINANCIAL, INC.              
By:            

--------------------------------------------------------------------------------

        Name:         Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE I

ELIGIBILITY CRITERIA

In order to satisfy the Eligibility Criteria, a Loan must:



1.   be secured by a first lien on a skilled nursing facility;   2.   be
evidenced by an original Mortgage Note;   3.   have been underwritten in
accordance with Underwriting Guidelines and Section 2.02(d) of this Agreement;  
4.   be eligible for inclusion in a REMIC and an SEC registered securitization;
  5.   if such mortgage loan is a Portfolio Mortgage Loan, be approved as an
Approved Loan simultaneously with the approval as Approved Loans of all of the
mortgage loans which comprise the Portfolio of which such mortgage loan is a
part;   6.   have an original principal balance of not greater than $30 million;
provided, however, that a mortgage loan with an original principal balance of
greater than $30 million may become an Approved Loan if such larger balance is
pre-approved in writing by Reviewer prior to submission of such mortgage loan
for approval pursuant to Section 2.02 of this Agreement; provided, further,
however, that if such mortgage loan is a Portfolio Mortgage Loan, the aggregate
principal balance of all of the mortgage loans in the Portfolio of which such
mortgage loan is a part does not exceed $50 million and no individual Mortgaged
Property in such Portfolio shall have a principal balance allocable to it of
greater than $30 million;   7.   unless otherwise agreed to by the parties
hereto, bear a floating rate of interest (i) indexed to one-month LIBOR plus a
spread of not less than 5.50% or (ii) indexed to the Prime Rate plus a spread of
not less than 3%;   8.   have an original term to maturity of not more than five
(5) years;   9.   be locked out from prepayment for no less than three (3) years
from the date of origination;   10.   have an underwritten debt service coverage
ratio of not less than 1.4 based on an 11.83% constant;   11.   have a
Loan-to-Value Ratio of not greater than 80% based on a 13.5% cap rate;   12.  
not be delinquent or otherwise in default; and   13.   not require future
advances.

SCH. I-1



--------------------------------------------------------------------------------



 



SCHEDULE II

APPROVED APPRAISERS

              Firm Name   Location    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.   Adler Realty Advisors   Woodlands Hills, CA           2.   Advanced
Valuations Systems   Dallas, TX           3.   Allen & Company   Birmingham, MI
          4.   Appraisal Associates Company   Cedar Rapids, IA           5.  
Appraisal Group, Inc.   Salt Lake City, UT           6.   Appraisal Research
Counselors, Ltd.   Chicago, IL           7.   Appraisal Technology   Tempe, AZ  
        8.   Argianis & Associates   Lombard, IL           9.   Atlantic
Appraisal Company Inc.   Lexington, KY           10.   Atlantic Hospitality  
Atlanta, GA           11.   Bakken & Leidel   Minneapolis, MN           12.  
Benton Advisory   Marietta, GA           13.   Beshears & Associates   Tampa, FL
          14.   Blair Stouffer & Associates   San Antonio, TX           15.  
Bradley Appraisal Services   Dallas, TX           16.   Burke Hansen   Phoenix,
AZ           17.   Buss-Shelgar Associates   Los Angeles, CA           18.  
Butler & Burgher   Dallas, TX           19.   Carey Bronstein   Tarzana, CA    
      20.   Carroll-McIllhenny   Cherry Hill, NJ           21.   CB Richard
Ellis   Phoenix, AZ           22.   Charles M. Ritley   Beachwood, OH

SCH. II-1



--------------------------------------------------------------------------------



 

          23.   Charles R. Wilson & Assoc.   Pasadena, CA           24.   Chief
Appraisal Services   Maitland, FL           25.   Commercial Real Estate
Services   Dallas, TX           26.   Crossin Dannis   Dallas, TX           27.
  Curtis-Rosenthal, LLC   Los Angeles, CA           28.   Cushman & Wakefield  
New York, NY           29.   Dean Appraisal (Part of Integra)   Birmingham, MI  
        30.   Deverick & Associates   Carrollton, TX           31.   Dinan Real
Estate Advisors Inc.   St. Louis, MO           32.   Diversified Realty
Appraisal   Newport Beach, CA           33.   Dugger Canady Grafe & Woelfel  
San Antonio, TX           34.   DYCO Real Estate   Englewood, CO           35.  
Fletcher Associates   Cincinnati, OH           36.   Fred H. Beck   Charlotte,
NC           37.   Greenbriar Appraisal Company   Houston, TX           38.  
Grubb and Ellis/Landauer   Los Angeles, CA           39.   Heyden Rench &
Associates   St.Louis, MO           40.   Hippauf & Associates   Santa Fe, NM  
        41.   HVS (Hospitality Valuation Services)   Mineola, NY           42.  
Integra Realty Consultants   Westwood, KS           43.   James Palmer
Appraisals   Fresno, CA           44.   Jerome Haims Realty Inc. New York   New
York, NY           45.   John P. Neet   Temecula, CA           46.   Joseph D.
Pasquarella & Co.
(Part of Integra)   Philadelphia, PA           47.   Joseph J. Blake and
Associates   Miami, FL

SCH. II-2



--------------------------------------------------------------------------------



 

          48.   Keystone Consulting   Raleigh, NC           49.   Kovacs Real
Estate Valuation   Denver, CO           50.   Kramer Geisler & Strand
(Nicollet Partners)   Hopkins, MN           51.   KTR Associates   New York, NY
          52.   Lawson Valuation Group   Palm Beach Gardens, FL           53.  
Lipman, Frizzell & Mitchell   Columbia, MD           54.   Mardell Partners  
Minneapolis, MN           55.   Mastroeini & Associates   Plymouth Meeting, PA  
        56.   McColgan & Company Senior Living   Decatur, GA           57.  
McReynolds Appraisal Co.   St. Louis, MO           58.   Michael Theobaldi  
Westlake Village, CA           59.   Mitchell & Associates   Indianapolis, IN  
        60.   Morgan, Beebe & Harper   Las Vegas, NV           61.   National
Valuation Consultants   Denver, CO           62.   O’Connor & Associates  
Houston, TX           63.   Ohio Real Estate Consultants, Inc.   Dublin, OH    
      64.   Originators Resource Group   New York, NY           65.   Palmer
Groth & Pietka   Seattle, WA           66.   Peter Cooper   Fresno, CA          
67.   Phillip J. Butler & Associates   Naperville, IL           68.   PKF
Consulting   Los Angeles, CA           69.   Price Waterhouse Coopers   Houston,
TX           70.   Primis/Land America   Addison, TX           71.   Property
Advisors   Columbus , OH           72.   Property Advisory Consultants   San
Diego, CA

SCH. II-3



--------------------------------------------------------------------------------



 

          73.   Property Valuation Advisors   Chicago, IL           74.   Ralph
J. Brekan & Co.   Scottsdale, AZ           75.   Ratkovitch & Associates  
Pasadena, CA           76.   RE Marketing Consultants   Tampa, FL           77.
  Real Estate Analysts   St. Louis, MO           78.   RERC/Real Estate Research
Corp.   Chicago, IL           79.   REVAC, Inc.   Houston,TX           80.  
Richard E. Hanton & Associates   Troy, MI           81.   Robert Sapio  
Voorhees, NJ           82.   Rothweiler Group   Boulder, CO           83.  
Shaw, Boykin & Morris   Raleigh, NC           84.   Shiplett-Wilkins &
Associates, Inc.   Charlotte, NC           85.   Southeastern Consulting Group  
Cumming, GA           86.   Stout Risius Ross   Southfield, MI           87.  
Summit Realty Advisors   Encinitas, CA           88.   Tellatin, Andreas & Short
  Chesterfield, MO           89.   The Grayson Company   Dallas, TX          
90.   Tobin Real Estate Advisors   Chicago, IL           91.   USRC US Realty
Consultants Inc.   Columbus, OH           92.   Vince Quinn   Narbeth, PA      
    93.   Weime Rende & Associates   Troy, MI           94.   Wellspeak Dugas &
Kane   Cheshire, CT           95.   Whitcomb Real Estate   Tampa, FL          
96.   Willingham & Associates   Cincinnati, OH           97.   Wilrock Appraisal
& Consulting, Inc.   New York, NY

SCH. II-4



--------------------------------------------------------------------------------



 



SCHEDULE III

APPROVED ENVIRONMENTAL CONSULTANTS

      AARON & WRIGHT
25 Mori Place
Red Bank, NJ 07701
Ph: 732-450-8960
Fx: 732-450-8961
Contact: Mark Halloran
E-mail: halloran@aaronwright.com   ABCO ENGINEERING CORP.
6901 South Yosemite Street
Suite 205
Englewood, Colorado 80112-1413
Telephone No.: 303-220-8220
Fax No.: 303-796-0810
E-mail: abco@abco-corp.com
Contact: Dawn E. Stahl, Controller       ALL WEST ENVIRONMENTAL, INC.
One Sutter Street, Suite 600
San Francisco, CA 94104
Telephone No.: 415-391-2510
Fax No.: 415-391-2008
E-mail: Marc@allwest1.com
Contact: Marc D. Cunningham, President   AQUATERRA
Environmental Services Corp.
3316 Oak Avenue – Suite 200
Dallas, TX 75204
Phone No.: 214-871-9200 Ext. 13
Toll Free Phone: 888-578-2755 Ext. 13
Fax No.: 214-871-9217
E-mail: secrawf@aol.com
Contact: James W. Crawford       ASSET ADVISORY SERVICE
700 Central Parkway, Suite 250
Atlanta, GA 30328
Ph: 404-367-0220
Fx: 404-367-0222
Contact: George Latham   ATC ASSOCIATES
50 East Foothill Blvd.
Arcadia, CA 91006
Ph: 626-447-5216
Fx: 626-447-7593
Contact: Keith Farrell
                 John Bates
E-mail: www.ATC-enviro.com       BAY DESIGN
11747 Jefferson Avenue – Suite 2-G
Newport News, VA 23606
Phone No.:
Fax No.:
Contact: Jonathan E. Frank   BRENNAN ENVIRONMENTAL
8 Great Mountain Lane Unit D
East Hanover, NJ 07396
Ph.: 973-781-1801
Fx: 973-781-1804
Contact: John Brennan
E-mail: jbrennan@bei-env.com       BUILDING ANALYTICS
528 State Street
Glendale, California 91203
Telephone No.: 818-500-1898
Toll Free Tel. No.: 888-440-7225
Fax No.: 818-246-8195
Contact: Ms. Erica Freed   BUILDING DIAGNOSTICS
14440 Cherry Lane Court
Laurel, MD 20707
Ph: 301-317-8400
Fax: 301-317-0002
Contact: Donald H. Hibbard, Pres.
Gregory C. Aebischer, Director of
Environmental Engineering
E-Mail: www.bdlmain.com

SCH. III-1



--------------------------------------------------------------------------------



 

      CERTIFIED ENVIRONMENTAL (CEI)
11933 Tech Road
Silver Springs, MD 20904
Ph: 301-622-7100 ext. 102
Fax: 301-622-5636
Contact: Greg Paulay
E-Mail: mnguyen@mail.ceiworld.com

Price list not received as of 12/05/01   COMMERCIAL INSPECTORS, INC.
7000 N. 16th Street – Suite 120
Phoenix, AZ 85020
Phone No.: 602-274-5400
Toll Free Phone: 888-974-5400
Fax No.: 602-274-5417
Contact: Lewis H. Chaney
E-Mail:
LewisChaney@commercialinspectors.com       CONNOR ENVIRONMENTAL SERVICES
1421 Clarkview Road
Bare Hills Business Center
Suite 100
Baltimore, MD 21209-2188
Phone No.: 410-296-7971
Fax No.: 410-296-3419
Contact: Patrick T. Connor, President
E-Mail: Jbolton@connorsolutions.com   DELTA ENVIRONMENTAL CONSULTANTS, INC.
8008 Corporate Center Drive
Suite 100
Charlotte, NC 28226
Phone No.: 704-543-3930
Fax No.: 704-543-4035
Contact: Donald Ceccarelli
E-Mail: dceccarelli@deltaenv.com       DOMINION ENVIRONMENTAL
2311 Westwood Ave.
Richmond, VA 23230
Ph: 804-358-2020
Fax: 804-358-3003
Contact: Rich Hazelton
David H. Blake, II,
Director of Sales Marketing
E-Mail: www.dominionenv.com   EBI CONSULTANTS
701 Concord Avenue
Cambridge, MA 02138
Phone No.: 617-715-1829
Fax No.: 617-588-0797
Contact: Nolan Previte
                Managing Director
E-Mail: nprevite@ebiconsultants.com       ECKLAND CONSULTANTS
Three Parkway North, Suite 100
Deerfield, IL 60015
Ph: 847-948-0100
Fax: 847-948-0140
Contact: Robert Eckland
E-Mail: FKozar@eckland.com   EMG
11011 McCormick Road
Baltimore, MD 21031
Ph: 800-733-0660 Ext. 6408
Fax: 410-352-0872
Contact: Fritzi Byrnes
E-Mail: fsbyrnes@emgcorp.com       ENSR INTERNATIONAL
2 Technology Park Drive
Westford, MA 01886
Phone No.:
Fax No.:
Contact: Mr. John Mahoney
  Environmental Testing and Consulting,
Inc.
1820 Southeast 7th Street
Pompano Beach, Florida 33060
Ph.: 954-946-7763
Fax: 954-946-6569
Contact: James Hanskat, P.E., President
E-Mail: etcnet@bellsouth.net

SCH. III-2



--------------------------------------------------------------------------------



 

      Epic Engineering, Inc.
1341 Canton Road – Suite E
Marietta, Georgia 30066
Ph.: 770-528-0200
Fax: 770-528-0201
Contact: Mr. David Lindberg
E-Mail: dlinberg@epic-eng.com
  E-SQUARED ENGINEERS
1010 W. Euless Boulevard, Suite 220
Euless, Texas 76040
Ph.: 817-571-6727
Fax: 817-571-6729
Contact: Mr. Esam Jarwan, PE
Owner and Senior Engineer       HBC ENGINEERING a division of TERRACON
8901 Carpenter Freeway, Suite 100
Dallas, Texas 75247
Ph.: 214-630-1010
Fax: 214-830-7070
Contact: Mr. Ralph Wiggins, Jr.
Manager of ESA Services   HILLMAN ENVIRONMENTAL GROUP, LLC
1600 Route 22 East
Box 1597
Union, New Jersey 10123
Ph.: 908-688-7800
Fax: 908-686-2636
E-Mail: www.hillmann-env.com
Contact: Matt Dernbin       IVI ENVIRONMENTAL
105 Corporate Park Drive – Suite 115
White Plains, NY 10604
Ph.: 914-694-9600 -266
Fax: 914-694-1335
Contact: Douglas A. Olson, P.E.
                Phase I Department Manager
E-Mail: Douglas.olson@ivi-intl.com   KTR
575 Lexington Ave.
New York, New York 10022
Ph.: 212-935-9191
Fax: 212-935-5935
Contact: James Ryan or Tom Tener
E-Mail: Tjten@KTRRE.com       MERRITT & HARRIS, INC.
110 East 42nd Street
New York, New York 10017
Ph: 212-697-3188
Fax: 212-697-2859
Contact: Robert G. Weiland, .R.A
                Vice President
E-Mail: rweiland@mharrisinc.com
Or trichard@mharrisinc.com   NATIONAL ASSESSMENT CORPORATION
965 Piedmont Road, N.E., Suite 100A
Marietta, Georgia 30066
Ph: 678-581-2518
Fax: 678-581-2526
Contact: Evans Howell, MS, REA
                National Client Manager
E-Mail: evans.howell@na-corp.com       NEWBANKS, INC.
1617 Hillcrest Street
Orlando, FL 32083
Ph: 407-898-9306
Fax: 407-896-2710
Contact: Robert A. Sullivan
E-Mail: rsullivan@newbanks.com   PARAGON ENVIRONMENTAL SERVICE
1400 Providence Highway
Norwood, MA 02062
Ph: 888-660-9975
Fax: 781-278-0910
Contact: Joe McLoughlin
E-Mail: JMcLoughlin@paragonenv.com

SCH. III-3



--------------------------------------------------------------------------------



 

      THE PAYNE FIRM, INC.
Environmental Consultants
11231 Cornell Park Drive
Cincinnati, Ohio 45242
Ph.: 513-489-2255
Fax: 513-489-2533
Contact: Mr. Donald A. Fay, C.P.G.
E-Mail:   POND ROBINSON & ASSOCIATES, LLP
240 Dallas Parkway – Suite 200
Plano, Texas 75093
Ph.: 972-732-6400
Fax: 972-732-9013
Contact: Mr. Alan Pond
E-Mail: apond@pondrobinson.com       PROJECT RESOURCES, INC.
108 Village Square
Suite 301
Somers, New York 10589
Ph: 914-276-8446
Fax: 914-276-8665
Cell: 914-906-4040
Contact: Sally A. Bernhard
                Vice President   PROPERTY SOLUTIONS, INC.
501 Delran Parkway, Unit A
Delran, NJ 08075
Ph: 856-764-6000 Ext. 202
Fax: 856-764-5491
www.propertysolutionsinc.com
Contact: Kevin J. Billings, P.E.
                Senior Vice President
E-Mail:
KBillings@PropertySolutionsInc.com       PSI – PROFESSIONAL SERVICES INDUSTRY
9 East 37th Street, 11th Fl.
New York, NY 10016
Ph: 877-713-0306
Fax: 212-889-5943
Contact: Peter Wenz
E-Mail: Peter.wenz@psiusa.com   SAIFUL BOUQUET
150 East Colorado Boulevard
Suite 350
Pasadena, California 91105
Telephone No.: 626-304-2616
Fax No.: 626-304-2676
Contact: Mr. Robert Randall
E-Mail: saifbouq@sbise.com       URS CORPORATION
2325 Maryland Road
Willow Grove, PA 19090
Phone No.: 215-830-2034
Fax No.: 657-5454
Contact: Frank Vernese
Vice President
E-Mail: Eric-L.Nelson@urscorp.com    

SCH. III-4



--------------------------------------------------------------------------------



 



SCHEDULE IV

APPROVED ENGINEERING CONSULTANTS

      AARON & WRIGHT
25 Mori Place
Red Bank, NJ 07701
Ph: 732-450-8960
Fx: 732-450-8961
Contact: Mark Halloran
E-mail: halloran@aaronwright.com   ABCO ENGINEERING CORP.
6901 South Yosemite Street
Suite 205
Englewood, Colorado 80112-1413
Telephone No.: 303-220-8220
Fax No.: 303-796-0810
E-mail: abco@abco-corp.com
Contact: Dawn E. Stahl, Controller       ALL WEST ENVIRONMENTAL, INC.
One Sutter Street, Suite 600
San Francisco, CA 94104
Telephone No.: 415-391-2510
Fax No.: 415-391-2008
E-mail: Marc@allwest1.com
Contact: Marc D. Cunningham, President   AQUATERRA
Environmental Services Corp.
3316 Oak Avenue – Suite 200
Dallas, TX 75204
Phone No.: 214-871-9200 Ext. 13
Toll Free Phone: 888-578-2755 Ext. 13
Fax No.: 214-871-9217
E-mail: secrawf@aol.com
Contact: James W. Crawford       ASSET ADVISORY SERVICE
700 Central Parkway, Suite 250
Atlanta, GA 30328
Ph: 404-367-0220
Fx: 404-367-0222
Contact: George Latham   ATC ASSOCIATES
50 East Foothill Blvd.
Arcadia, CA 91006
Ph: 626-447-5216
Fx: 626-447-7593
Contact: Keith Farrell
                John Bates
E-mail: www.ATC-enviro.com       BAY DESIGN
11747 Jefferson Avenue – Suite 2-G
Newport News, VA 23606
Phone No.:
Fax No.:
Contact: Jonathan E. Frank   BRENNAN ENVIRONMENTAL
8 Great Mountain Lane Unit D
East Hanover, NJ 07396
Ph.: 973-781-1801
Fx: 973-781-1804
Contact: John Brennan
E-mail: jbrennan@bei-env.com       BUILDING ANALYTICS
528 State Street
Glendale, California 91203
Telephone No.: 818-500-1898
Toll Free Tel. No.: 888-440-7225
Fax No.: 818-246-8195
Contact: Ms. Erica Freed   BUILDING DIAGNOSTICS
14440 Cherry Lane Court
Laurel, MD 20707
Ph: 301-317-8400
Fax: 301-317-0002
Contact: Donald H. Hibbard, Pres.
Gregory C. Aebischer, Director of
Environmental Engineering
E-Mail: www.bdlmain.com

SCH. IV-1



--------------------------------------------------------------------------------



 

      CERTIFIED ENVIRONMENTAL (CEI)
11933 Tech Road
Silver Springs, MD 20904
Ph: 301-622-7100 ext. 102
Fax: 301-622-5636
Contact: Greg Paulay
E-Mail: mnguyen@mail.ceiworld.com

Price list not received as of 12/05/01   COMMERCIAL INSPECTORS, INC.
7000 N. 16th Street – Suite 120
Phoenix, AZ 85020
Phone No.: 602-274-5400
Toll Free Phone: 888-974-5400
Fax No.: 602-274-5417
Contact: Lewis H. Chaney
E-Mail:
LewisChaney@commercialinspectors.com       CONNOR ENVIRONMENTAL SERVICES
1421 Clarkview Road
Bare Hills Business Center
Suite 100
Baltimore, MD 21209-2188
Phone No.: 410-296-7971
Fax No.: 410-296-3419
Contact: Patrick T. Connor, President
E-Mail: Jbolton@connorsolutions.com   DELTA ENVIRONMENTAL CONSULTANTS, INC.
8008 Corporate Center Drive
Suite 100
Charlotte, NC 28226
Phone No.: 704-543-3930
Fax No.: 704-543-4035
Contact: Donald Ceccarelli
E-Mail: dceccarelli@deltaenv.com       DOMINION ENVIRONMENTAL
2311 Westwood Ave.
Richmond, VA 23230
Ph: 804-358-2020
Fax: 804-358-3003
Contact: Rich Hazelton
David H. Blake, II,
Director of Sales Marketing
E-Mail: www.dominionenv.com   EBI CONSULTANTS
701 Concord Avenue
Cambridge, MA 02138
Phone No.: 617-715-1829
Fax No.: 617-588-0797
Contact: Nolan Previte
                Managing Director
E-Mail: nprevite@ebiconsultants.com       ECKLAND CONSULTANTS
Three Parkway North, Suite 100
Deerfield, IL 60015
Ph: 847-948-0100
Fax: 847-948-0140
Contact: Robert Eckland
E-Mail: FKozar@eckland.com   EMG
11011 McCormick Road
Baltimore, MD 21031
Ph: 800-733-0660 Ext. 6408
Fax: 410-352-0872
Contact: Fritzi Byrnes
E-Mail: fsbyrnes@emgcorp.com       ENSR INTERNATIONAL
2 Technology Park Drive
Westford, MA 01886
Phone No.:
Fax No.:
Contact: Mr. John Mahoney   Environmental Testing and Consulting,
Inc.
1820 Southeast 7th Street
Pompano Beach, Florida 33060
Ph.: 954-946-7763
Fax: 954-946-6569
Contact: James Hanskat, P.E., President
E-Mail: etcnet@bellsouth.net

SCH. IV-2



--------------------------------------------------------------------------------



 

      Epic Engineering, Inc.
1341 Canton Road – Suite E
Marietta, Georgia 30066
Ph.: 770-528-0200
Fax: 770-528-0201
Contact: Mr. David Lindberg
E-Mail: dlinberg@epic-eng.com   E-SQUARED ENGINEERS
1010 W. Euless Boulevard, Suite 220
Euless, Texas 76040
Ph.: 817-571-6727
Fax: 817-571-6729
Contact: Mr. Esam Jarwan, PE
Owner and Senior Engineer       HBC ENGINEERING a division of TERRACON
8901 Carpenter Freeway, Suite 100
Dallas, Texas 75247
Ph.: 214-630-1010
Fax: 214-830-7070
Contact: Mr. Ralph Wiggins, Jr.
Manager of ESA Services   HILLMAN ENVIRONMENTAL GROUP, LLC
1600 Route 22 East
Box 1597
Union, New Jersey 10123
Ph.: 908-688-7800
Fax: 908-686-2636
E-Mail: www.hillmann-env.com
Contact: Matt Dernbin       IVI ENVIRONMENTAL
105 Corporate Park Drive – Suite 115
White Plains, NY 10604
Ph.: 914-694-9600 -266
Fax: 914-694-1335
Contact: Douglas A. Olson, P.E.
                Phase I Department Manager
E-Mail: Douglas.olson@ivi-intl.com   KTR
575 Lexington Ave.
New York, New York 10022
Ph.: 212-935-9191
Fax: 212-935-5935
Contact: James Ryan or Tom Tener
E-Mail: Tjten@KTRRE.com       MERRITT & HARRIS, INC.
110 East 42nd Street
New York, New York 10017
Ph: 212-697-3188
Fax: 212-697-2859
Contact: Robert G. Weiland, .R.A
                Vice President
E-Mail: rweiland@mharrisinc.com
Or trichard@mharrisinc.com   NATIONAL ASSESSMENT CORPORATION
965 Piedmont Road, N.E., Suite 100A
Marietta, Georgia 30066
Ph: 678-581-2518
Fax: 678-581-2526
Contact: Evans Howell, MS, REA
                National Client Manager
E-Mail: evans.howell@na-corp.com       NEWBANKS, INC.
1617 Hillcrest Street
Orlando, FL 32083
Ph: 407-898-9306
Fax: 407-896-2710
Contact: Robert A. Sullivan
E-Mail: rsullivan@newbanks.com   PARAGON ENVIRONMENTAL SERVICE
1400 Providence Highway
Norwood, MA 02062
Ph: 888-660-9975
Fax: 781-278-0910
Contact: Joe McLoughlin
E-Mail: JMcLoughlin@paragonenv.com

SCH. IV-3



--------------------------------------------------------------------------------



 

      THE PAYNE FIRM, INC.
Environmental Consultants
11231 Cornell Park Drive
Cincinnati, Ohio 45242
Ph.: 513-489-2255
Fax: 513-489-2533
Contact: Mr. Donald A. Fay, C.P.G.
E-Mail:   POND ROBINSON & ASSOCIATES, LLP
240 Dallas Parkway – Suite 200
Plano, Texas 75093
Ph.: 972-732-6400
Fax: 972-732-9013
Contact: Mr. Alan Pond
E-Mail: apond@pondrobinson.com       PROJECT RESOURCES, INC.
108 Village Square
Suite 301
Somers, New York 10589
Ph: 914-276-8446
Fax: 914-276-8665
Cell: 914-906-4040
Contact: Sally A. Bernhard
                Vice President   PROPERTY SOLUTIONS, INC.
501 Delran Parkway, nit A
Delran, NJ 08075
Ph: 856-764-6000 Ext. 202
Fax: 856-764-5491
www.propertysolutionsinc.com
Contact: Kevin J. Billings, P.E.
                Senior Vice President
E-Mail:
KBillings@PropertySolutionsInc.com       PSI – PROFESSIONAL SERVICES INDUSTRY
9 East 37th Street, 11th Fl.
New York, NY 10016
Ph: 877-713-0306
Fax: 212-889-5943
Contact: Peter Wenz
E-Mail: Peter.wenz@psiusa.com   SAIFUL BOUQUET
150 East Colorado Boulevard
Suite 350
Pasadena, California 91105
Telephone No.: 626-304-2616
Fax No.: 626-304-2676
Contact: Mr. Robert Randall
E-Mail: saifbouq@sbise.com       URS CORPORATION
2325 Maryland Road
Willow Grove, PA 19090
Phone No.: 215-830-2034
Fax No.: 657-5454
Contact: Frank Vernese
Vice President
E-Mail: Eric-L.Nelson@urscorp.com    

SCH. IV-4



--------------------------------------------------------------------------------



 



EXHIBIT A

LOAN SUMMARY

[Form to be provided by CapitalSource]

EXH. A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

UNDERWRITING GUIDELINES

[To come from CapitalSource]

EXH. B-1



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM DOCUMENTS

EXH. C-1



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM PARTICIPATION AGREEMENT

EXH. E-1